Citation Nr: 1627993	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-47 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 12, 2006 for the grant of permanent incapacity for self-support for the Appellant.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to December 1948.  He died in 1996.  The Appellant is the Veteran's surviving child.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that established permanent incapacity for self-support for the Appellant effective April 12, 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant was scheduled for a Board hearing in June 2016.  A hearing notice letter was sent to the Appellant on April 21, 2016.  This letter was returned as undeliverable with the reason listed "return to sender. Attempted-not known. Unable to forward."  Another hearing notice letter was sent to the same address on May 3, 2016.  In June 2016, the copy of the May 2016 hearing notification letter was returned.  On May 5, 2016, the Appellant requested a copy of the hearing notification letter as the letter was sent to the wrong address and provided an updated address.  On May 23, 2016 a message was left at her phone number of record notifying her of the hearing and another letter was mailed to the new address on May 24, 2016.  

The Appellant did not appear for the hearing; however, in June 2016, the Appellant requested the hearing be rescheduled.  She indicated she not have a ride for the prior hearing date.  

In light of the confusion in the Appellant's address resulting in late notification of the hearing and her explanation that she did not have transportation on the date of the hearing, the Board finds that there was good cause for the Appellant's failure to appear for the hearing.  Accordingly, the hearing should be rescheduled.

The Appellant is reminded, however, that should she fail to report to the next scheduled hearing, the Board will consider the hearing request withdrawn, if good cause for missing the hearing is not later presented. See 38 C.F.R. § 20.704(d) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a VA videoconference hearing at the earliest opportunity. Notification of the hearing must be mailed to the Appellant at her current address.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

